Petition for Writ of Mandamus Denied and Opinion filed July 7, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00376-CR



                     IN RE JESSE CABALLERO, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1038786

                        MEMORANDUM OPINION

      On May 25, 2022, relator Jesse Caballero filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Jason
Luong, presiding judge of the 185th District Court of Harris County, to grant his
Motion for Discovery and Inspection of Evidence and order the district attorney’s
office to comply with article 39.14 of the Texas Code of Criminal Procedure,
referred to as the Michael Morton Act.1

        Relator’s offense was committed in 2005 and his conviction for murder was
affirmed by this court in 2008. See Caballero v. State, No. 14-06-01032-CR, 2008
WL 2573722 (Tex. App.—Houston [14th Dist.] June 26, 2008, no pet.) (not
designated for publication). Article 39.14 applies only to offenses committed on or
after January 1, 2014.2 Accordingly, the Michael Morton Act is inapplicable here
and the district court did not abuse its discretion by denying relator’s motion to
compel discovery under that act.

        The petition is denied.


                                                  PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




        1
          Appellant filed a Motion for Transcripts and a Motion for Discovery and Inspection of
Evidence. The trial court granted the Motion for Transcripts and ordered relator was entitled to copies of
the clerk’s and reporter’s records. The trial court denied the Motion for Discovery and Inspection of
Evidence.
        2
          See Act of May 14, 2013, 83d Leg., R.S., ch. 49, § 3, 2013 Tex. Gen. Laws 106, 108 (“The
change in law made by this Act applies to the prosecution of an offense committed on or after the
effective date of this Act [January 1, 2014]. The prosecution of an offense committed before the effective
date of this Act is covered by the law in effect when the offense was committed, and the former law is
continued in effect for this purpose.”). Prior to the effective date of the Michael Morton Act, article 39.14
applied only to discovery motions made “before or during trial,” so the former law would also be
inapplicable here. See Act of May 27, 1965, 59th Leg., R.S., ch. 722, § 1, 1995 Tex. Gen. Laws 317, 475
(codified at Tex. Code Crim. Proc. art. 39.14).
                                                     2